


110 HR 6132 IH: To authorize the use of amounts in the Nuclear Waste Fund

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6132
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Barton of Texas
			 (for himself, Mr. Upton,
			 Mr. Hall of Texas,
			 Mr. Stearns,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shimkus,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Blunt,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mr. Pitts,
			 Mrs. Bono Mack,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mr. McCrery,
			 Mr. Brady of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the use of amounts in the Nuclear Waste Fund
		  to promote the recycling of spent nuclear fuel, and for other
		  purposes.
	
	
		1.Use of funds for
			 recyclingSection 302 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended—
			(1)in subsection (d),
			 by striking The Secretary may and inserting Except as
			 provided in subsection (f), the Secretary may; and
			(2)by adding at the
			 end the following new subsection:
				
					(f)Recycling
						(1)In
				generalAmounts in the Waste
				Fund may be used by the Secretary of Energy to make grants to or enter into
				long-term contracts with private sector entities for the recycling of spent
				nuclear fuel.
						(2)Competitive
				selectionGrants and contracts authorized under paragraph (1)
				shall be awarded on the basis of a competitive bidding process that—
							(A)maximizes the
				competitive efficiency of the projects funded;
							(B)best serves the
				goal of reducing the amount of waste requiring disposal under this Act;
				and
							(C)ensures adequate
				protection against the proliferation of nuclear materials that could be used in
				the manufacture of nuclear
				weapons.
							.
			2.Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
			(a)RequirementThe Nuclear Regulatory Commission shall, as
			 expeditiously as possible, but in no event later than 2 years after the date of
			 enactment of this Act, complete a rulemaking establishing a process for the
			 licensing by the Nuclear Regulatory Commission, under the Atomic Energy Act of
			 1954, of facilities for the recycling of spent nuclear fuel.
			(b)FundingAmounts in the Nuclear Waste Fund
			 established under section 302 of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222) shall be made available to the Nuclear Regulatory Commission to
			 cover the costs of carrying out subsection (a) of this section.
			3.Nuclear Waste Fund
			 Budget statusSection 302(e)
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended by
			 adding at the end the following new paragraph:
			
				(7)The receipts and disbursements of the
				Waste Fund shall not be counted as new budget authority, outlays, receipts, or
				deficits or surplus for purposes of—
					(A)the budget of the United States
				Government as submitted by the President;
					(B)the congressional budget; or
					(C)the Balanced Budget and Emergency
				Deficit Control Act of
				1985.
					.
		
